DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 10/28/2021 did not include any claim amendments.  Applicant’s arguments addressed below do not overcome the 35 USC 103 rejections over Nalesnik as evidenced by Emert and Nalesnik as evidenced by Emert in view of DeBlase from the office action mailed 4/30/2021; therefore these rejections are maintained below.  Also, the terminal disclaimer filed by applicant was disapproved for the reasons outlined in the DISQ form mailed 10/28/2021; therefore this rejection is also maintained below.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nalesnik et al., US Patent No. 6,103,674 (hereinafter referred to as Nalesnik) as evidenced by Emert et al., US Patent No. 5,498,809 (hereinafter referred to as Emert).  
Regarding claims 1, 3-15, 31 and 33, Nalesnik discloses a lubricating oil composition use in internal combustion engines (as recited in claims 31 and 33) (Col. 14/L. 45-58) comprising a lubricating oil (as recited in component A) of claim 1) (Col. 12/L. 50-65) to which is added 0.01 to 3 wt% of an organo-molybdenum additive that imparts friction modification and antiwear, extreme pressure and antioxidant properties to a lubricating oil (Col. 4/L. 30-33 and Col. 12/L. 50-65).  Nalesnik discloses that the lubricating oil additive comprises the reaction product of:
	(a)    an unsaturated or saturated ester or acid,
	(b)    a diamine of the formula: [H2N – R9 - NH – R10 - W – R8],
	(c)    carbon disulfide, and
	(d)    a molybdenum compound,
wherein R8 is an alkyl group of 1 to 40 carbon atoms, R9 and R10 are independently selected from aliphatic or aromatic moieties, W is oxygen or sulfur or -CH2- (Col. 4/L. 39-52).  Nalesnik discloses that reactant (a) includes vegetable oils, including canola oil, and organic esters (Col. 6/L. 7-49), and that the molybdenum compound may be 4, Mo02Br2, M02O3C4 and MoO3 (as recited in component C) of claim 1 and reads on claims 4-15) (Col. 7/L. 44-52).  
	Nalesnik discloses all the limitations discussed above including detergent additives such as those present in Emert (Col. 8/L. 29-41).  Emert discloses 0.1 to 5 wt% of an overbased magnesium sulfonate detergent (as recited in component B) of claim 1 and reads on claim 3).  
	The difference between claim 1 and Nalesnik is that Nalesnik does not disclose a single embodiment comprising components A)-C) of claim 1.  It is the position of the examiner that it would have been obvious in light of the disclosure of Nalesnik to provide a lubricant composition with components A)-C) with a reasonable expectation of success.  

Claim Rejections - 35 USC § 103
Claims 2, 16-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nalesnik as evidenced by Emert in view of DeBlase et al., US Patent Application Publication No. 2015/0376537 (hereinafter referred to as DeBlase).  
Regarding claims 2, 16-30 and 32, Nalesnik discloses all the limitations discussed above and further discloses the presence of additional friction modifiers besides the molybdenum compounds discussed above (Col. 8/L. 29-41).   
	DeBlase discloses lubricants comprising 2-hydroxyalkyl amide friction modifying compositions (see Title).  DeBlase discloses lubricant compositions comprising (a) a major amount of a lubricating oil comprising one or more naturally occurring base stocks .

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
8.       Claims 1-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-39 of co-pending application No. 16/755,111.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '111 application discloses the same limitations as does the instant application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the lubricant compositions and methods claimed in the co-pending application contain the same additives as the instant claimed compositions; a lubricating oil, a thio acid amide molybdenum dithiocarbamate, and one or more fatty acid hydroxylamide compounds.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

Response to Arguments
9.	Applicant’s arguments filed 10/28/2021 regarding claims 1-33 have been fully considered and are not persuasive.  
	Applicant argues that there would have been no reasonable expectation of success in combining a MoDTC friction modifier and a magnesium detergent at the time of the invention.  This argument is not persuasive.  Nalesnik explicitly discloses that the detergents of Emert can be used in the formulation of Nalesnik and these detergents include the magnesium disclosed in the Emert reference, as there is no language to the contrary.  Furthermore, the prior art is filled with references using both a MoDTC compound with a magnesium detergent (Esche et al., US PG-PUB Nos. 2015/0133352 and 2016/0326451; Devlin et al., USPG-PUB No. 2008/0119377).  For these reasons applicant’s arguments are not persuasive.  
	  Finally, applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the 
Regarding the first criteria – applicant has not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  This is the case even when considering the Affidavit signed by Frank DeBlase on 10/6/2021.   
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific base oils to which are added very specific compounds used in producing a MoDTC to which is further added a very specific magnesium detergent.  All of these components are also present in very narrow concentration which are broadly or not at all recited in the instant, independent claims.  For these reasons applicant has not fulfilled this criteria in the unexpected results analysis.  

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771